Citation Nr: 0906002	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  01-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
femur fracture.

2.  Entitlement to service connection for nerve disabilities 
as secondary to residuals of a left femur fracture.

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for ear fungus is the subject of a separate 
decision of the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1945 to December 1946.  These matters are before the 
Board on appeal from the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2006, a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is of record.  In July 2006, the 
Board granted a motion to advance the case on the Board's 
docket due to the Veteran's advanced age.

In August 2006, the Board (in pertinent part) denied service 
connection for residuals of a left femur fracture and nerve 
disabilities as secondary to residuals of a left femur 
fracture.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
June 2007 Order, the Court vacated the August 2006 Board 
decision with respect to these matters, and remanded the 
matters for readjudication consistent with a Joint Motion by 
the parties.  These matters were before the Board in November 
2007 when they were remanded for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.





REMAND

The Veteran seeks service connection for residuals of a left 
femur fracture and service connection for nerve disabilities 
as secondary to residuals of a left femur fracture.  Notably, 
the issue of entitlement to service connection for nerve 
damage on a direct basis (as due to etiology distinct from 
the left femur fracture) was denied in a March 1989 Board 
decision and that issue is not for consideration at this 
time.  The Veteran contends that a pre-existing left leg 
disability was aggravated during his military service.  He 
maintains that the additional disability manifested during 
his military service included nerve pathology.  

By an August 2006 decision, the Board (in pertinent part) 
denied service connection for residuals of a left femur 
fracture and nerve disabilities as secondary to residuals of 
a left femur fracture.  The Board noted that on examination 
for discharge, it was noted that the Veteran had fractured 
his left femur prior to his military service; and that there 
was no loss of motion in the left leg.  The Board also found 
that it was not shown that the Veteran's pre-existing left 
leg disability increased in severity during service (or as 
result of an event or injury therein).  

In the Joint Motion endorsed by the Court's June 2007 Order, 
it was agreed that remand was required because the Board 
failed to specifically provide an explanation of the 
applicability of the presumptions of soundness and of 
aggravation under 38 U.S.C.A. § 1111.  Specifically, under 
that provision of the law, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Clear and unmistakable evidence is evidence that is 
obvious and manifest.  If the presumption of soundness is 
rebutted, and the disability was symptomatic during service, 
the veteran is entitled to a presumption of aggravation, 
which may only be rebutted by clear and unmistakable 
evidence.  

Thereafter, the veteran underwent an additional VA 
examination in May 2008.  The May 2008 VA examiner found that 
the Veteran "had pre-existing problems in his femur which 
led to his total hip and leg shortening and nerve injury in 
his left leg which was exacerbated by the service and it is 
more likely than not that he required bracing of his leg as a 
direct result of his service time which was not braced during 
his service time.  The records and history indicate that he 
had a significantly challenging period of time while he was 
in the service."  The examiner concluded that "it is more 
likely than not that his leg neurologic disorder became worse 
while he was in the service."  However, in an October 2008 
addendum, the VA examiner noted that after reviewing the 
claims file, the medical evidence of record did not actually 
document the Veteran's claim that he went to the medical 
clinic 10 or 11 times for pain in his left femur.  The 
examiner also noted that the medical evidence shows 
intercurrent post-service etiology for the Veteran's left leg 
disability.  Specifically, the Veteran was in a car accident 
in 1964; he fractured his left hip and required pinning.  
Then, in 1969 the Veteran underwent left hip arthroplasty.  
He underwent left hip replacement on two occasions 
thereafter.  Although the VA examiner apparently changed his 
opinion after reviewing the Veteran's claims file, he never 
specifically rescinded his initial May 2008 opinion.  
Therefore, he has provided two conflicting opinions for the 
record that are not adequate for adjudication purposes.  
Consequently, clarification of the opinion should have been 
sought, but was not.  Hence, the Board finds that the matter 
must be remanded again, for such clarification. 

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.

The Board recognizes that this case was remanded on a prior 
occasion, and sincerely regrets the further delay.  However, 
the Court routinely vacates Board decisions in situations 
where the Board fails to ensure compliance with remand 
instructions and, as noted above, this case is before the 
Board on remand by the Court.  Because the medical evidence 
presented is not adequate for proper consideration of the 
claim/appeal and because of the RO's failure to follow the 
Board's directives in the November 2007 remand, the case is 
REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should arrange for the Veteran 
to be examined by an orthopedic 
specialist to determine whether his left 
leg disability clearly and unmistakably 
existed prior to service and clearly and 
unmistakably did not increase in severity 
therein.  The Veteran should be properly 
notified of the examination and of the 
consequences of a failure to appear.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.

The examiner should review the record, 
including the Veteran's available service 
treatment records, his and supporting 
statements, and the records of post-
service treatment the veteran received 
for left leg disability, and address the 
following: 

a.  Please identify any (and each) left 
leg disability currently shown present 
(to include any nerve pathology currently 
found) and, for any (and each) such 
disability, indicate the likely initial 
date of clinical onset.

b.  For each and every current left leg 
disability found, is there clear and 
unmistakable evidence (evidence that is 
obvious and manifest) that such 
disability preexisted service?  If so, 
please identify that evidence with 
specificity.

c.  For each and every left leg 
disability found, is there any evidence 
that such disability became manifest in, 
increased in severity during, service?  
If so, please identify such evidence with 
specificity.

d.  For each and every left leg 
disability found, is there any clear 
evidence that such disability is due to 
intercurrent post-service etiology 
(specifically including trauma, hip 
surgery, or other intervening cause).

It is requested that the examiner 
specifically explain the rationale for 
all opinions given, and comment on any 
opinion already of record that conflicts 
with those offered.  Specifically, the 
examiner must comment on (reconcile the 
opinions given with) the opinions 
provided by private examiners in February 
2000, August 2004, January 2005 and 
September 2006, and the opinions provided 
by a VA examiner in May 2008 and October 
2008.

2.  The RO must ensure that the 
development sought above is completed 
(and arrange for any further development 
that might be suggested by the results of 
that ordered above).  See Stegall, supra.

3.  Then the RO should readjudicate the 
claims of service connection for 
residuals of a left femur fracture and 
for nerve disabilities as secondary to 
residuals of a left femur fracture.  If 
either remains denied, the Veteran and 
his attorney should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

